Motion for reargument of motion denied on the ground that there is_no merit to the appeal. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. Insofar as the appellant asks for an order granting leave to appeal to the Court of Appeals, the letter will be considered as an application made to a Justice of the Appellate Division, pursuant to the provisions of subdivision 3 of section 520 of the Code of Criminal Procedure, for a certificate permitting an appeal to the Court of Appeals. The application is denied by Presiding Justice Nolan.